2022 IL App (1st) 201252-U

                                                                                 SIXTH DIVISION
                                                                                    March 25, 2022

                                          No. 1-20-1252

NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
limited circumstances allowed under Rule 23(e)(1).


                                         IN THE
                              APPELLATE COURT OF ILLINOIS
                                FIRST JUDICIAL DISTRICT


 THE PEOPLE OF THE STATE OF ILLINOIS,                           )      Appeal from the
                                                                )      Circuit Court of
        Plaintiff-Appellee,                                     )      Cook County.
                                                                )
 v.                                                             )      No. 14 CR 8249
                                                                )
 JASON STEPHENS,                                                )      Honorable
                                                                )      James B. Linn,
        Defendant-Appellant.                                    )      Judge Presiding.


       JUSTICE MIKVA delivered the judgment of the court.
       Justices Harris and Oden Johnson concurred in the judgment.


                                            ORDER

¶1     Held: The trial court’s dismissal of defendant’s pro se ineffective assistance of trial
             counsel claims after a Krankel inquiry are affirmed. The trial court was not required
             to question counsel about every claim defendant raised and the inquiry made was
             sufficient.

¶2     A jury found defendant Jason Stephens guilty of the murder of Samuel Coleman and

additionally found that he personally discharged the firearm that proximately caused Mr.

Coleman’s death. Mr. Stephens was sentenced to 50 years in prison. Mr. Stephens now appeals

from the trial court’s dismissal of his pro se claim of ineffective assistance of counsel following a
No. 1-20-1252


preliminary inquiry made pursuant to People v. Krankel, 102 Ill. 2d 181, 189 (1984). On appeal,

Mr. Stephens’s sole contention is that the trial court’s method of conducting the Krankel inquiry

was improper, as the court failed to ask defense counsel about Mr. Stephens’s specific claim that

counsel failed to investigate and call seven witnesses who were at Mr. Coleman’s home on the day

of the shooting. For the following reasons, we affirm.

¶3                                      I. BACKGROUND

¶4     We provided a detailed recitation of the evidence presented at trial in our decision on direct

appeal. Stephens, 2019 IL App (1st) 161417-U. We recount below only those facts necessary for

an understanding of the issue raised in this appeal.

¶5     The evidence at trial was that on August 1, 2010, Samuel Coleman was fatally shot inside

his home at 12427 South Eggleston Avenue in Chicago. Mr. Coleman died of a gunshot wound to

his neck on August 1, 2010, and was found “dead on arrival” by paramedics at 12:31 p.m. inside

his residence. Mr. Coleman had an SKS rifle on his lap, under his right arm, and there was a single

gunshot wound to the left side of his neck.

¶6     Although there were no eyewitnesses to the shooting itself, during the police investigation

one witness, Bernard Franklin, who lived near Mr. Coleman, testified that he was at Mr. Coleman’s

house on the morning of the shooting and saw “at least five people” there, including one whom he

did not recognize and described as having a limp. Mr. Franklin said that later he was on his own

porch when he saw a few people leaving Mr. Coleman’s house, but not the man with the limp. Mr.

Franklin testified he heard a gunshot and shortly after that he saw the man with the limp walking

away from the house. Mr. Franklin identified Mr. Stephens as the man with the limp from a

photograph, both to the police and before the grand jury.

¶7     A second witness, Cordell Warren, testified that someone he did not know but who was


                                                 2
No. 1-20-1252


consistent with Mr. Stephens’s appearance was on Mr. Coleman’s porch before and left the house

shortly after the shot.

¶8      In addition, Mr. Stephens’s uncle, Rondell Smith, gave a video-recorded statement to

police and also grand jury testimony in which he said that Mr. Stephens confessed to him, shortly

after Mr. Coleman was killed, that he had shot a drug dealer in the neck on the south side of

Chicago. When at trial Mr. Smith recanted this statement, the State introduced both his video-

recorded statement and the transcript of his substantially similar grand jury testimony.

¶9      The State also introduced portions of two interviews the police conducted with Mr.

Stephens, one audio-recorded in December 2010 and one video-recorded in April 2014. In both

interviews, Mr. Stephens admitted to being present at Mr. Coleman’s residence at the time of the

shooting, but maintained he was not the shooter. The remaining details provided by Mr. Stephens

in those interviews were, however, extremely inconsistent. Mr. Stephens alternately said he was

feeding a dog outside of Mr. Coleman’s home when the shot went off, that he was inside the house

“just chilling” when someone came in and began arguing with Mr. Coleman and he heard the shot

from inside the house, and that he took off running when a “guy came knocking on the door.”

Throughout the two interviews, Mr. Stephens also said the name of the shooter was “Kurt” or

“Chris,” “Sherman Davis” or “Christopher Davis,” and “Insane.” On cross-examination, the

detective who introduced Mr. Stephens’s statements at trial acknowledged that, in each interview,

Mr. Stephens repeatedly denied being the shooter and said he was scared because he believed the

shooter had seen his face.

¶ 10    The jury found both that Mr. Stephens was guilty of first degree murder and that he had

personally discharged the firearm that proximately caused the death of Mr. Coleman. During post-

trial proceedings, on a day that Mr. Stephens’s trial counsel was not present due to a conflict, Mr.


                                                 3
No. 1-20-1252


Stephens informed the court that he had told his lawyer he wanted a bench rather than a jury trial

but that his lawyer told him to “go with a jury.” The court responded that Mr. Stephens was “getting

into *** what I call a Krankel hearing, when you get into complaints about how your lawyer helped

you out. I need to have her here to have this conversation with you.” The court then continued the

case and said, “let [defense counsel] know there may be a Krankel hearing. She should be prepared

to talk about that.” The court did not hold a Krankel hearing or make any other inquiry into Mr.

Stephens’s allegation until this court remanded the case following a direct appeal.

¶ 11   Mr. Stephens argued in that appeal that the trial court erred by allowing what he alleged

were the inadmissible prior statements of Mr. Smith, failing to admonish the jurors pursuant to

Illinois Supreme Court Rule 431(b) (eff. July 1, 2012), and failing to conduct a preliminary

Krankel inquiry into his allegations of ineffective assistance of counsel. Stephens, 2019 IL App

(1st) 161417-U, ¶ 35. We rejected Mr. Stephens’s claims of trial error based on the admission of

Mr. Smith’s prior statements and the jury admonishments. Id. ¶¶ 35-55. But we agreed that the

trial court had erred by not conducting any sort of preliminary Krankel inquiry, and remanded the

matter for the limited purpose of allowing the trial court to do so. Id. ¶¶ 56-59.

¶ 12   The trial court held the Krankel hearing on October 22, 2020. The court began by asking

Mr. Stephens “what [his] complaints were” about his trial lawyer’s representation of him. Mr.

Stephens told the court that he had wanted a bench trial, not a jury trial, and had asked his lawyer

“for certain motions be put [sic], wasn’t none of that pretty much done.” The court asked Mr.

Stephens to clarify which motions he had asked his counsel to file, and the following exchange

occurred:

                “[MR. STEPHENS]: A motion for the other seven people that was in the house;

       second degree, if that was even on the table; or—


                                                  4
No. 1-20-1252


                 THE COURT: When you say ‘other seven people in the house,’ you wanted them

       to testify as witnesses?

                 [MR. STEPHENS]: Witnesses or why they weren’t on the stand to corroborate that

       there wasn’t no altercation or none of that, or I could have been one of the seven people

       that left with the five people that—with the seven that was in the house. One of the

       witnesses, Cornell Ward *** said that six or seven people was in and out, and then two or

       three people had left. So I wanted the other seven people to explain to them that I wasn’t

       there.

                 And then secondly—

                 THE COURT: Hold on. Hold on. I’m trying to remember. Did you testify at your

       trial?”

¶ 13   Mr. Stephens explained that although he had wanted to testify at trial, his attorney had told

him not to. At the court’s prompting, however, Mr. Stephens acknowledged that he had been

informed that it was solely his decision as to whether he testified or not, and he told the court he

did not want to testify. The court then asked Mr. Stephens what he would have testified to, and

Mr. Stephens responded:

                 “[MR. STEPHENS]: I would have gotten on the stand and tell them what was going

       on in the vicinity of the house that we was allegedly in, it was a drug house.

                 THE COURT: Were you in the house? Were you there?

                 [MR. STEPHENS]: Yes, I was there.

                 THE COURT: Okay. And what did you want to tell the jury that they didn’t hear

       that they should have heard if you were called as a witness on your own behalf?

                 [MR. STEPHENS]: What I wanted to tell the jury was I did not do the murder. We


                                                 5
No. 1-20-1252


       was selling drugs, someone came in and pretty much robbed us, and I got up out of there,

       and that’s my frame I had.

                THE COURT: Do you know who did the murder?

                [MR. STEPHENS]: Yes.

                THE COURT: Who were you going to tell the jury did the murder since you know

       who it was? Who were you going to tell them? The lawyers would have asked that question.

                [MR. STEPHENS]: My uncle did it.

                THE COURT: Say what?

                [MR. STEPHENS]: My uncle did the murder.

                THE COURT: What’s that person’s name?

                [MR. STEPHENS]: Rondell Smith.

                When I jumped out the window—because I didn’t know who it was at first and

       found out that it was Rondell Smith that done the murder.”

¶ 14   Mr. Stephens also discussed his desire at trial to have a second degree murder instruction,

though he maintained he did not shoot anyone, and the judge explained that a second degree

murder instruction would only be appropriate if he had shot someone but “there was a circumstance

that would have made it second degree instead of first-degree murder.”

¶ 15   The court then gave Mr. Stephens’s trial attorney, Kelly McCarthy, an opportunity to

speak. Ms. McCarthy told the judge that she remembered having “many, many conversations about

trial strategy leading up to the jury trial” with Mr. Stephens. Ms. McCarthy said that she “made

very clear” that the decision whether to testify was Mr. Stephens’s, though she did recommend a

jury trial instead of a bench trial “based on the evidence that would be coming out at trial.” Ms.

McCarthy explained that to her Mr. Stephens “ha[d] always indicated that he was there *** but he


                                                6
No. 1-20-1252


did not participate in the shooting; that he knew who did it,” but was “never willing to tell [her]

who the real shooter was.” The judge asked Ms. McCarthy how many witnesses identified Mr.

Stephens at trial, and she responded:

                “MS. McCARTHY: Judge, off my memory, there was several—there was at least

       one witness that saw him coming out of the house, they testified they saw him leaving the

       home. There was—I want to say there was at least four or five witnesses that testified, they

       were not all eyewitnesses. There was some testimony of statements that he made as well

       as seeing him after the fact and statements that he made that was alleged that he made some

       time later when he was in another state, I want to say it was Minnesota.

                THE COURT: When you say ‘statements,’ there was third-party admissions?

                MS. McCARTHY: Yes. There was third-party statements from people that

       allegedly observed Mr. Stephens with a bag that held a gun, and there was some statements

       about—that he made that he had to shoot someone. So there was some third-party

       statements as well as the person who said they saw him leaving the home after the shooting.

                THE COURT: All right. Mr. Stephens, anything else you want to tell me about

       what Ms. McCarthy did wrong or didn’t do?

                [MR. STEPHENS]: In my transcripts, there was never no bag, so none of that

       occurred. And the third-party was hearsay, that’s what she just kept telling me, and it was

       supposed to be two people, but one person was in and out of the house, and the second

       person was from the front to the back of the house. Other than that, there was no one that

       ever seen me or supposedly allegedly said I shot anyone besides the person that done it.

                THE COURT: Ms. McCarthy, was this a case that—was the gun ever recovered in

       this case?


                                                7
No. 1-20-1252


                MS. McCARTHY: I don’t believe so, Judge.

                [MR. STEPHENS]: No.

                THE COURT: So it was a circumstantial evidence case?

                MS. McCARTHY: It was.

                THE COURT: With statements, with third-party admissions?

                MS. McCARTHY: Yes.”

¶ 16   The court asked Mr. Stephens if he had anything to add, and Mr. Stephens said he did not.

¶ 17   In its ruling, the court noted that it had had no indication that Mr. Stephens had any desire

to have a bench trial instead, then added, “[f]rankly, I think it’s probably just as well because the

evidence did—as I recall, it was substantial enough that I would have found him just as the jury

did.” The trial judge also said that he and Mr. Stephens had discussed Mr. Stephens’s right to

testify on his own behalf, then said, “I’m not blaming his lawyer because he followed her advice

and now he has regrets.” The judge also discussed Mr. Stephens’s reluctance to name the “actual

shooter,” so he believed Ms. McCarthy’s statement that Mr. Stephens had been reluctant to share

that information with her. Finally, the judge found that a second-degree murder instruction would

not apply in Mr. Stephens’s case, particularly where if Mr. Stephens had testified, he would have

said he did not shoot anyone. The judge concluded by saying, “as I look at all of his claims, I’m

not finding that there’s any grounds for relief under People versus Krankel.”

¶ 18   This appeal followed.

¶ 19                                    II. JURISDICTION

¶ 20   The Krankel hearing was completed on October 22, 2020, and Mr. Stephens timely filed

his notice of appeal on November 18, 2020. This court has jurisdiction pursuant to article VI,

section 6, of the Illinois Constitution (Ill. Const. 1970, art. VI, § 6) and Illinois Supreme Court


                                                 8
No. 1-20-1252


Rules 603 and 606, governing appeals from final judgments of conviction in criminal cases (Ill. S.

Ct. R. 603 (eff. Feb. 6, 2013), R. 606 (eff. Dec. 11, 2014)).

¶ 21                                       III. ANALYSIS

¶ 22    On appeal, Mr. Stephens argues that the trial court failed to conduct a proper Krankel

inquiry because it did not investigate further Mr. Stephens’s claim that his trial counsel was

ineffective for not investigating or calling seven witnesses who were present at the victim’s home

the day the victim was shot and killed. Mr. Stephens argues that it is of “no consequence” that the

trial judge followed up on his other claims of ineffective assistance because, in his view, he did

not adequately inquire into this particular claim. Thus, our focus on appeal is on the trial court’s

treatment of this claim.

¶ 23    “Through People v. Krankel and its progeny, the Illinois Supreme Court has provided our

trial courts with a clear blueprint for the handling of posttrial pro se claims of ineffective assistance

of counsel.” People v. Robinson, 2015 IL App (1st) 130837, ¶ 70. The trial court must first

“conduct an inquiry to examine the factual basis underlying a defendant’s claim.” Id. If a

defendant’s claim suggests “possible neglect of the case,” then the trial court should move to the

second stage of the Krankel proceeding, where the defendant receives new representation at an

“evidentiary hearing.” (Internal quotation marks omitted.) Id. ¶ 85. But “[i]f [a] trial court

determines that the claim lacks merit or pertains only to matters of trial strategy, then the court

need not appoint new counsel and may deny the pro se motion.” People v. Moore, 207 Ill. 2d 68,

78 (2003). “A claim lacks merit if it is conclusory, misleading, or legally immaterial[,] or do[es]

not bring to the trial court’s attention a colorable claim of ineffective assistance of counsel.”

(Internal quotation marks omitted.) People v. Robinson, 2017 IL App (1st) 161595, ¶ 84.

¶ 24    How we review an appellate claim based on Krankel depends on “whether the trial court


                                                   9
No. 1-20-1252


employed the proper procedure and whether it made a determination on the merits.” Robinson,

2017 IL App (1st) 161595, ¶ 87. We review the procedure used by the court de novo, and if the

procedure used was somehow erroneous, “we will reverse the outcome of the inquiry, unless the

error was harmless beyond a reasonable doubt.” Id. In contrast, if the procedure used by the trial

court was proper and it reached the merits of the defendant’s Krankel claim, we will only reverse

if that decision was manifestly erroneous. Id. ¶ 90.

¶ 25   Here, Mr. Stephens attacks the procedure the trial court used in conducting the Krankel

inquiry, based on the court’s failure to ask Mr. Stephens’s trial counsel questions about her “failing

to call on several witnesses who were at [Mr. Coleman’s] home on the day [Mr. Coleman] was

shot and killed.” We find the trial court’s procedure in conducting the Krankel inquiry was proper

and affirm the dismissal of Mr. Stephens’s claims of ineffective assistance.

¶ 26   As our supreme court has explained:

                “The purpose of the preliminary inquiry is to ascertain the underlying factual basis

       for the ineffective assistance claim and to afford a defendant an opportunity to explain and

       support his claim. In this way, the circuit court will have the necessary information to

       determine whether new counsel should be appointed to argue the claim of ineffective

       assistance of counsel.” People v. Ayres, 2017 IL 120071, ¶ 24.

¶ 27   At this stage, the “method of inquiry” used by the trial court “is somewhat flexible.” People

v. Fields, 2013 IL App (2d) 120945, ¶ 40. Our supreme court has stated that “we adhere to a case-

by-case, fact-specific examination, driven by the record.” People v. Roddis, 2020 IL 124352, ¶ 64.

It has also made clear that “[a] brief discussion between the trial court and the defendant may be

sufficient,” that “some interchange between the trial court and trial counsel regarding the facts and

circumstances surrounding the allegedly ineffective representation is effective and usually


                                                 10
No. 1-20-1252


necessary,” and that “the trial court can base its evaluation of the defendant’s pro se allegations of

ineffective assistance on its knowledge of defense counsel’s performance at trial and the

insufficiency of the defendant’s allegations on their face.” Moore, 207 Ill. 2d at 78-79.

¶ 28   Mr. Stephens told the trial court that he had asked his trial counsel for “[a] motion for the

seven other people that was in the house.” The court asked Mr. Stephens to clarify whether he

wanted those seven people to testify, to which Mr. Stephens responded that he wanted them to

testify “that there wasn’t no altercation or none of that, or I could have been one of the people that

left with the five people that—with the seven that was in the house.” (Emphasis added).

¶ 29   Mr. Stephens’s claim about these seven potential witnesses is vague and conclusory. Mr.

Stephens did not present the names of the people who were at the house or any definite details that

any of those people could have provided. He suggested only that a witness or witnesses might have

testified that Mr. Stephens “could have” been one of the people that left Mr. Coleman’s house

before the shooting occurred.

¶ 30   Additionally, Mr. Stephens’s claim that one of those witnesses might have testified that he

left before the shooting is undermined by the evidence at trial. Bernard Franklin testified that at

least five people were at Mr. Coleman’s house the day of the shooting, and that a few of them left

before the gunshot, but he made clear in his testimony that the man he identified as Ms. Stephens

left shortly after the gunshot was heard.

¶ 31   In short, viewing Mr. Stephens’s claims in light of the trial evidence, the claims did “not

bring to the trial court’s attention a colorable claim of ineffective assistance of counsel.” (Internal

quotation marks omitted.) Robinson, 2017 IL App (1st) 161595, ¶ 84. The failure to bring such a

claim to the court’s attention relieves the court of any obligation to proceed beyond the first stage

of a Krankel hearing. Id., ¶85.


                                                  11
No. 1-20-1252


¶ 32    It is true that the trial court did not specifically ask trial counsel about whether she

investigated the other people who had been in the house as potential witnesses. But “colloquy with

trial counsel is not a necessity if the trial court can otherwise determine that [the] defendant’s claim

does not warrant the appointment of new counsel.” People v. McCarter, 385 Ill. App. 3d 919, 942

(2008). Counsel told the trial judge that she and Mr. Stephens “had many, many conversations

about trial strategy leading up to the jury trial.” “[T]he decision whether to call a certain witness

for the defense is a matter of trial strategy, left to the discretion of counsel after consultation with

the defendant.” People v. Peterson, 2017 IL 120331, ¶ 80. Thus, the trial court’s questioning of

Mr. Stephens and his trial counsel was a sufficient basis on which the court could conclude the

Krankel hearing with respect to trial counsel’s investigation of witnesses, without proceeding

beyond the first stage.

¶ 33    In his brief, Mr. Stephens argues that “[t]he trial court must conduct a thorough

examination of each claim and ‘must be able to consider the merits in their entirety’ if it is to deny

further Krankel relief based on a finding that the claims lack legal merit” (quoting Roddis, 2020

IL 124352, ¶ 61). This quote from Roddis has been taken out of context. As our supreme court

made clear in Moore, “[a] brief discussion between the trial court and the defendant may be

sufficient.” 207 Ill. 2d at 78. The issue before the supreme court in Roddis was whether a trial court

is permitted to address the legal in addition to the factual merits of a defendant’s pro se ineffective

assistance claims. Roddis, 2020 IL 124352, ¶ 31. The supreme court ultimately answered the

question in the affirmative, and it is in this context that the court then stated, “even in preliminary

Krankel inquiries, a trial court must be able to consider the merits in their entirety when

determining whether to appoint new counsel on a pro se posttrial claim of ineffective assistance

of counsel.” (Emphasis in original.) Id. ¶ 61. Nothing in Roddis supports Mr. Stephens’s argument


                                                  12
No. 1-20-1252


that the trial court is obligated to make a detailed inquiry into every claim of ineffective assistance

put forth by the defendant during a preliminary inquiry.

¶ 34   Mr. Stephens also relies on People v. Maya, 2019 IL App (3d) 180275, in support of his

argument, but that case has little relevance to this one. The issue before the court in Maya was the

Krankel finding rather than, as here, the Krankel procedure. The defendant argued that the trial

court’s determination, after the Krankel inquiry, that the defendant failed to show possible neglect

of his case by his trial counsel was manifestly erroneous. Id. ¶¶ 20, 32. In Maya, the defendant told

the court that he had told his trial counsel that one of the alternate jurors—who was ultimately

seated on the jury that found the defendant guilty—was a correctional officer at the facility where

the defendant was detained with whom the defendant had been in “ ‘several confrontations,’ ” and

who had “told other inmates details of the defendant’s case to induce those inmates to harass the

defendant.” Id. ¶ 32. The Maya court observed that, “[t]roublingly, *** the court asked counsel no

questions relating to the defendant’s jury claim, and counsel did not otherwise offer any

explanation.” Id. ¶ 34. The significance of this observation, which is what Mr. Stephens relies on

here, was to highlight that the defendant’s serious allegations against counsel were unrebutted. Id.

The Maya court observed that “[i]f the defendant’s factual allegations [we]re true, the seating of

[the correctional officer] on the jury that eventually found the defendant guilty shock[ed] the

conscience.” Id. ¶35. It concluded:

       “Trial before a biased jury is structural error and requires automatic reversal [Citation.] It

       is difficult to discern any potential strategy defense counsel might have for allowing a juror

       with demonstrated bias toward his client to serve on a jury.

                *** [G]iven the serious nature of the [defendant’s] allegations, the absence of any

       explanation from defense counsel as to the facts and circumstances surrounding the


                                                  13
No. 1-20-1252


       allegations, and the fact that the record shows that [the juror] was a Will County

       correctional officer, we hold that the circuit court’s determination that the defendant failed

       to demonstrate possible neglect of the case was manifestly erroneous.” (Emphasis in

       original.) Id. ¶¶ 35-36.

¶ 35   In contrast to the very specific allegations in Maya, Mr. Stephens’s allegations with respect

to counsel’s failure to investigate the other people at Mr. Coleman’s house as potential witnesses

were vague and conclusory. And in further contrast to Maya, where the defendant’s claim raised a

structural error, Mr. Stephens’s claim deals with the decision to call witnesses, an area where trial

strategy is generally deferred to. Maya is quite inapposite.

¶ 36   In sum, we reject Mr. Stephens’s argument that Krankel requires a trial court to conduct a

detailed preliminary examination into each ineffective assistance claim a defendant raises. We do

not find that the procedure the trial court used in conducting the Krankel inquiry in this case was

improper.

¶ 37                                    VI. CONCLUSION

¶ 38   For the foregoing reasons, we affirm the judgment of the trial court.

¶ 39   Affirmed.




                                                 14